DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12 and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mo et al. (US PUB 2015/0002072), hereinafter Mo.

With respect to claim 1, Mo discloses a method for measuring an active power and/or a mechanical power and/or an active energy and/or a mechanical energy of a motor being electric (See the abstract of Mo), wherein a real current of the motor is measured by at least one measurement sensor (See [88], [90] and [92] in figure 3 of Mo), comprising inputting at least a nominal power datum of the motor, a nominal speed datum of the motor, a nominal current datum of the motor, a nominal voltage datum of the motor, a power factor datum of the motor and the real current of the motor on at least one input interface of a calculator (See paragraphs [0028] and [0038] of Mo), calculating a no-load current of the motor in the calculator according to a first recorded function depending at least on the nominal power datum of the motor, on the nominal current datum of the motor, on the nominal voltage datum of the motor and on the power factor datum of the motor (See paragraph [0005] in view of the abstract of Mo), calculating the active power and/or the mechanical power and/or the active energy and/or the mechanical energy in the calculator according to at least one second recorded function depending at least on the nominal power datum of the motor, on the nominal current datum of the motor, on the real current and on the no-load current having been calculated (See paragraph [0035] in view of paragraph [0005] of Mo), providing the active power and/or the mechanical power and/or the active energy and/or the mechanical energy, having been calculated, on an output interface of the calculator (See paragraph [0038] of Mo).
With respect to claim 2, the method according to claim 1, comprising calculating the active power and/or the mechanical power and/or the active energy and/or the mechanical energy in the calculator according to at least one second recorded function depending at least on the nominal power datum of the motor, on the nominal current datum of the motor, on the real current, on the no-load current having been calculated and on a deviation of the nominal speed datum of the motor from a prescribed reference value of the nominal speed of the motor (See the abstract in view of paragraph [0045] of Mo).
With respect to claim 12, Mo discloses the method according to claim 1, comprising calculating the active power according to the mechanical power, the real current, the power factor datum of the motor, the nominal voltage datum of the motor and the nominal power datum of the motor (See the abstract in view of paragraph [0027] of Mo).
With respect to claim 14, Mo discloses the method according to claim 1, comprising calculating the active power of the motor, calculating the active energy of the motor by temporal integration of the active power of the motor (See paragraph [0034] of Mo).
With respect to claim 15, Mo discloses the method according to claim 1, comprising calculating the mechanical power of the motor, calculating the mechanical energy of the motor by temporal integration of the mechanical power of the motor (See paragraph [0034] of Mo).
With respect to claim 16, Mo discloses a computer program comprising code instructions for the implementation of the measurement method according to claim 1, when it is executed on a calculator (See paragraphs [0043] and [0044] of Mo).
With respect to claim 17, Mo discloses a device for measuring an active power and/or a mechanical power and/or an active energy and/or a mechanical energy of a motor being electric (See the abstract of Mo), the device comprising: at least one measurement sensor (See [88], [90] and [92] in figure 3 of Mo) for measuring a real current of the motor (See [88], [90] and [92] in figure 3 of Mo), wherein the device further comprises a calculator comprising at least one interface for inputting at least a nominal power datum of the motor, a nominal speed datum of the motor, a nominal current datum of the motor, a nominal voltage datum of the motor, a power factor datum of the motor and the real current of the motor (See paragraphs [0028] and [0038] of Mo), the calculator being configured to calculate a no-load current of the motor according to first recorded functions depending at least on the nominal power datum of the motor, on the nominal current datum of the motor, on the nominal voltage datum of the motor and on the power factor datum of the motor (See paragraph [0005] in view of the abstract of Mo), the calculator being configured to calculate the active power and/or the mechanical power and/or the active energy and/or the mechanical energy according to at least one second recorded function depending at least on the nominal power datum of the motor, the nominal current datum of the motor, the real current and the no-load current having been calculated (See paragraph [0035] in view of paragraph [0005] of Mo), the calculator comprising an output interface for providing the active power and/or the mechanical power and/or the active energy and/or the mechanical energy, having been calculated (See paragraph [0038] of Mo).



Allowable Subject Matter
Claims 3-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 3, the prior art of record neither shows nor suggests the combination of method steps wherein the first function comprises factors multiplied together, which depend respectively on the nominal power datum of the motor, on the nominal current datum of the motor, on the nominal voltage datum of the motor, on the power factor datum of the motor and on the deviation of the nominal speed datum of the motor from a prescribed reference value of the nominal speed of the motor.
With respect to claim 4, the prior art of record neither shows nor suggests the combination of method steps wherein the prescribed reference value of the nominal speed of the motor is equal to 3000 revolutions per minute.
With respect to claim 5, the prior art of record neither shows nor suggests the combination of method steps wherein the first function is of the form I0 = (Pn)x1. (In)x2. (Un)x3. (cosϕ)x4.(REF-Wn)x5 + x6, where I0 is the no-load current of the motor, Pn is the nominal power datum of the motor, x1, x2, x3, x4, x5, x4, x5 and x6 are prescribed real coefficients, Pn is the nominal power datum of the motor, In is the nominal current datum of the motor, Un is the nominal voltage datum of the motor, cosϕ is the power factor datum of the motor. Wn is the nominal speed datum of the motor, REF is the prescribed reference value of the nominal speed of the motor. 
Claim 6 depends on objected to claim 5 and is therefore also objected to.
With respect to claim 7, the prior art of record neither shows nor suggests the combination of method steps wherein the mechanical power Pm(t) of the motor is calculated in the calculator by the following second function:
Pm(t) = Pn                         
                            √
                            l
                            o
                            g
                            ⁡
                            (
                            A
                            (
                        
                    Ired(t))3 + B(Ired (t))2 + C(Ired (t)) + D)
where
Pn is the nominal power datum of the motor,
Ired(t) = I(t)/In
I(t) is the real current,
In is the nominal current datum of the motor,
A, B, C and D are prescribed real coefficients.
Claims 8-11 depend from objected to claim 7 and is therefore also objected to.
With respect to claim 13, the prior art of record neither shows nor suggests the combination of method steps wherein calculating the active power Pactive(t) is calculated according to the following formulas: 
Pactive(t) = P(t) + Ppertes(t)
Ppertes(t) = Ppertesnom ((1/3) + (2(Ired(t))2)/3)
Ired(t) = I(t)/In
Ppertesnom = Pn ((1/(Rendnom)) – 1)
Rendnom                         
                            =
                            
                                
                                    P
                                    n
                                
                                
                                    
                                        3
                                         
                                    
                                     
                                    U
                                    n
                                    *
                                    I
                                    n
                                    *
                                    c
                                    o
                                    s
                                    ϕ
                                
                            
                             
                        
                    

where Pm(t) is the mechanical power,
I(t) is the real current,
Pn is the nominal power datum of the motor,
Un is the nominal voltage datum of the motor,
In is the nominal current datum of the motor,
cosϕ is the power factor datum of the motor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2015/0311849 discloses an induction motor speed estimation.
US PUB 2017/0222588 discloses the control of motor drives with output sinewave 
filter capacitor current compensation using sinewave filter transfer function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858